Exhibit 10.12

 

--------------------------------------------------------------------------------

LOAN AGREEMENT

between

THE DIRECTOR OF DEVELOPMENT

OF THE STATE OF OHIO

and

QUATECH, INC.

Dated

as of

January 27, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(The Table of Contents is not a part of this Agreement

and is only for convenience of reference.)

 

           Page

Preambles

      1   

ARTICLE I

Definitions

  

Section 1.1

   Use of Defined Terms    1

Section 1.2

   Definitions    1

Section 1.3

   Certain Words and References    7   

ARTICLE II

Determinations and Representations

  

Section 2.1

   Determinations of the Director    8

Section 2.2

   Representations and Warranties of the Company    8   

ARTICLE III

Loan; Provision of Project; Conditions to Disbursement

  

Section 3.1

   Loan and Repayment    11

Section 3.2

   Provision of Project    12

Section 3.3

   Plans and Specifications; Inspections    13

Section 3.4

   Company Required to Pay Costs in Event Proceeds Insufficient    13

Section 3.5

   Completion Date    13

Section 3.6

   Conditions to Disbursement    14

Section 3.7

   Postponement of Disbursement Date    17

Section 3.8

   Payment of Costs; Indemnification    17

Section 3.9

   Provisions Regarding Merger Agreement and License Agreement, Mandatory
Prepayment of Loan    19   

ARTICLE IV

Additional Covenants and Agreements

  

Section 4.1

   Employment Statement; Job Creation; Initial Public Offering; Primary
Operations    19



--------------------------------------------------------------------------------

Section 4.2

   Affirmative Covenants of the Company    20

Section 4.3

   Negative Covenants of the Company    24   

ARTICLE V

Events of Default and Remedies; Termination

  

Section 5.1

   Events of Default    26

Section 5.2

   Remedies on Default    27

Section 5.3

   No Remedy Exclusive    28

Section 5.4

   Agreement to Pay Expenses and Attorneys’ Fees    28

Section 5.5

   No Waiver    28   

ARTICLE VI

Miscellaneous

  

Section 6.1

   Term of Agreement    29

Section 6.2

   Notices    29

Section 6.3

   Extent of Covenants of the Director; No Personal Liability    29

Section 6.4

   Binding Effect    29

Section 6.5

   Amendments and Supplements    29

Section 6.6

   Execution Counterparts    29

Section 6.7

   Severability    29

Section 6.8

   Captions; Entire Agreement    29

Section 6.9

   Interpretation    30

Section 6.10

   Waiver of Jury Trial    30

Section 6.11

   Governing Law    30 Signatures       31

Exhibit A - FORM OF NOTE

Exhibit B - FORM OF DISBURSEMENT REQUEST

 

ii



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT is made and entered into as of January 27, 2006 by and
between the Director of Development (the “Director”) of the State of Ohio (the
“State”), acting on behalf of the State, and QuaTech, Inc., an Ohio corporation
(the “Company”), under the circumstances summarized in the following recitals
(the capitalized terms used in the recitals being used therein as defined in
Article I hereof):

A. Pursuant to the Act, the Director is authorized, among other things, to make
loans to assist in the financing of an Eligible Innovation Project.

B. The Company has requested that the Director provide the financial assistance
for the Project hereinafter described.

C. The Director has determined that the Project constitutes an Eligible
Innovation Project and that the financial assistance to be provided pursuant to
this Agreement is appropriate under the Act and will be in furtherance and in
implementation of the public policy set forth in the Act.

D. The financial assistance to be provided pursuant to this Agreement has been
reviewed and approved by the Development Financing Advisory Council and the
Controlling Board, pursuant to the Act.

NOW, THEREFORE, in consideration of the premises and the representations and
agreements hereinafter contained, the Director and the Company agree as follows:

ARTICLE I

Definitions

Section 1.1. Use of Defined Terms. In addition to the words and terms elsewhere
defined in this Agreement or by reference to the Security Documents or other
instruments, the words and terms set forth in Section 1.2 hereof shall have the
meanings therein set forth unless the context or use expressly indicates
different meaning or intent. Such definitions shall be equally applicable to
both the singular and plural forms of any of the words and terms therein
defined.

Section 1.2. Definitions. As used herein:

“Act” means Chapter 166, Ohio Revised Code, as from time to time enacted and
amended.

“Agreement” means this Loan Agreement, as the same may be amended, modified,
supplemented, restated or replaced from time to time.

“Allowable Innovation Costs” means “allowable innovation costs” of the Project
within the meaning of the Act.



--------------------------------------------------------------------------------

“Application” means the Application of the Company submitted to the Director
requesting assistance under the Act.

“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in Columbus, Ohio for the conduct of substantially all of
their commercial lending activities and interbank wire transfers can be made on
the Fedwire system.

“City” means the city of Hudson, Ohio.

“Closing Date” means January 27, 2006, the date of execution and delivery of the
Loan Documents.

“Collateral” shall have the same meaning as defined in the Security Agreement.

“Commitment” means the Commitment Letter between the Director and the Company
dated October 4, 2005.

“Completion Date” means the date of completion of the Project, as certified by
the Company pursuant to Section 3.5 hereof.

“Controlling Board” means the Controlling Board of the State.

“Corrective Work” means all activities of removal, response, investigation,
testing, analysis, remediation (including, but not limited to disposal of
Hazardous Substances) taken pursuant to Environmental Requirements (i) to
prevent, abate, or correct a Release or threatened Release of Hazardous
Substances at, about, affecting, or affected by the Project or the Project Site
or (ii) to comply with any and all Environmental Requirements applicable to the
Project or the Project Site or areas at, about, affecting, or affected by the
Project or the Project Site.

“Development Financing Advisory Council” means the Development Financing
Advisory Council of the State.

“Disbursement Date” means each date proceeds of the Loan are disbursed to, or
for the benefit of, the Company in accordance with the terms of this Agreement;
the final Disbursement Date shall not be later than April 30, 2006; and there
shall not be more than three Disbursement Dates.

“Disbursement Request” means each Disbursement Request in the form of Exhibit B
attached hereto.

“Eligible Innovation Project” means an “eligible innovation project” within the
meaning of the Act and, with respect to the Loan, means the Project.

 

2



--------------------------------------------------------------------------------

“Environmental Activity” means any actual or threatened storage, holding,
existence, Release, emission, discharge, transportation or disposal of any
Hazardous Substance from, under, into or on the Project Site or otherwise
relating to the Project Site or any Use of the Project Site which is regulated
by or for which standards of conduct or liability are imposed by any
Environmental Requirements.

“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), 42 U.S.C. §9601 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. §6901 et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. §1802 et seq., the Toxic Substances Control Act,
15 U.S.C. §2601 et seq., the Federal Water Pollution Control Act, 33 U.S.C.
§1251 et seq., the Clean Water Act, 33 U.S.C. §1321 et seq., the Clean Air Act,
42 U.S.C. §7401 et seq., regulations promulgated thereunder, and any other
federal, state, county, municipal, local or other statue, law, ordinance or
regulation which may relate to or deal with human health or the environment.
References to sections or titles of any Environmental Law shall be construed to
also refer to successor sections or titles.

“Environmental Requirements” means all present and future laws, including but
not limited to Environmental Laws, authorizations, judgments, decrees,
concessions, grants, orders, franchises, agreements and other restrictions and
requirements (whether or not arising under statutes or regulations) relating to
any Hazardous Substances or Environmental Activity.

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
successor statute of similar import, together with all rules and regulations
thereunder, as amended, reformed or otherwise modified from time to time.
References to sections or titles of ERISA shall be construed to also refer to
successor sections or titles.

“Escrow Agreement” means the “Escrow Agreement” as defined in the License
Agreement, as the same may be amended, modified, supplemented, restated or
replaced from time to time, and being in form and substance satisfactory to the
Director.

“Event of Default” means any of the events described as an event of default in
Section 5.1 hereof.

“Governing Instruments” means the articles of incorporation and code of
regulations of the Company.

“Governmental Authority” means, collectively, the United States of America, the
State, any political subdivision thereof, any municipality, and any agency,
department, commission, board or bureau of any of the foregoing having
jurisdiction over the Project and/or the Project Site.

“Hazardous Substances” means:

 

  (a) any “hazardous substance” as defined in §101(14) of CERCLA (42 U.S.C.
§9601(14)) or regulations promulgated thereunder;

 

3



--------------------------------------------------------------------------------

  (b) any “solid waste”, “hazardous waste”, “infectious waste”, “pollutant”, or
“hazardous air pollutant”, as such terms are defined in any Environmental Law at
such time;

 

  (c) asbestos, urea-formaldehyde, polychlorinated biphenyls, source, special
nuclear or by-product material, chemical waste, radioactive material,
explosives, known carcinogens, petroleum products and by-products and other
dangerous, toxic or hazardous pollutants, contaminants, chemicals, material or
substances listed or identified in, or regulated by, any Environmental Law; and

 

  (d) any additional substances or materials which at such time are classified
or considered to be hazardous or toxic under any Environmental Law.

“Intercreditor Agreement” means, as the context requires, (i) the Unconditional
and Continuing Subordination among the Company, the Director and the Senior
Lender, dated as of January 27, 2006, and (ii) the Intercreditor Agreement among
the Company, the Director and the Subordinate Lender, dated as of January 27,
2006, as each may be amended, modified, supplemented, restated or replaced from
time to time.

“License” means the exclusive, sublicensable, worldwide, perpetual right and
license to the Technology to develop, make, have made, offer for sale, sell and
cerate derivative works of the Products and the Technology granted by Licensor
to the Company pursuant to the License Agreement.

“License Agreement” means the License Agreement dated August 5, 2005 by and
among the Licensor, the Company and Development Capital Ventures LP, a Delaware
limited partnership (“DCV”), as amended by a First Amendment to License
Agreement dated October 20, 2005 among the Licensor, the Company and DCV.

“Licensor” means DPAC Technologies Corp., a California corporation, and its
successors and assigns.

“Licensor Consent” means the Licensor Consent among the Licensor, the Director
and the Company, dated as of January 27, 2006.

“Loan” means the loan by the Director to the Company in the total sum of the
Loan Amount, to be disbursed pursuant to the terms hereof.

“Loan Amount” means the lesser of (i) $2,500,000 and (ii) 75% of the Allowable
Innovation Costs of the Project, as determined by the Director in the Director’s
sole discretion pursuant to this Agreement.

“Loan Approval Documents” means, with respect to the Loan, the Recommendation of
the Director to the Development Financing Advisory Council dated July 25, 2005,
the Resolution

 

4



--------------------------------------------------------------------------------

“Loan Approval Documents” means, with respect to the Loan, the Recommendation of
the Director to the Development Financing Advisory Council dated July 25, 2005,
the Resolution of the Development Financing Advisory Council dated July 25,
2005, the Approval of the Controlling Board dated August 29, 2005, and the
Commitment.

“Loan Documents” means all documents, instruments and agreements delivered to or
required by the Director to evidence or secure the Loan, including this
Agreement, as required by the Commitment and this Agreement, as the same may be
amended, modified, supplemented, restated or replaced from time to time.

“Loss” is defined in Section 3.8(c)(vii) hereof.

“Market Conditions” means those conditions determined by the Director, with
advice from the Federal Reserve Bank of Cleveland. The Director shall consider
the following:

 

  (i) two consecutive quarters of decline in the relevant industry and
marketplace in the State as a whole, or when possible by relevant manufacturing
sector. Employment figures will be those reported by the Department of Job and
Family Services of the State;

 

  (ii) a decline, as a whole or by relevant sector, in 12 of the last 36 months
as detailed in the Federal Reserve’s National Industrial Production Index; and

 

  (iii) a decline within the relevant sector of Standard & Poor’s “Industrial
Outlook”.

“Merger Agreement” means the Agreement and Plan of Reorganization dated
April 26, 2005 by and between the Company and the Licensor, as amended by (i) a
First Amendment to Agreement and Plan of Reorganization dated August 5, 2005,
(ii) a Second Amendment to Agreement and Plan of Reorganization dated
October 20, 2005, and (iii) a Third Amendment to Agreement and Plan of
Reorganization dated December 12,2005, whereby the Licensor would acquire the
Company by merger, with the shareholders of the Company obtaining a controlling
interest in the Licensor.

“Note” means the promissory note, in the form attached hereto as Exhibit A,
evidencing the obligation of the Company to repay the Loan, as the same may be
amended, modified, supplemented, restated or replaced from time to time.

“Notice Address” means:

 

(a)    As to the Director:        Ohio Department of Development       Attn:
Loan Servicing       77 South High Street, 28th Floor       P.O. Box 1001      
Columbus, OH 43216-1001

 

5



--------------------------------------------------------------------------------

(b)    As to the Company:        QuaTech, Inc.       Attn: President and Chief
Executive Officer       5675 Hudson Industrial Parkway       Hudson, OH
44236-5012

or such additional or different address, notice of which is given under
Section 6.2 hereof.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant
Subtitle A of Title IV of ERISA.

“Plan” means any employee benefit plan or other plan maintained for employees
which is covered by Title I of ERISA.

“Plans and Specifications” means the plans and specifications or other
appropriate documents describing the Project prepared by or at the direction of
the Company.

“Products” shall have same meaning as defined in the License Agreement.

“Prohibited Transaction” means a transaction described in Section 406 of ERISA
which is not subject of an exemption pursuant to Section 408 of ERISA.

“Project” means the (i) acquisition of wireless connectivity technology
developed by Licensor pursuant to the License granted pursuant to the License
Agreement, which will enable the Company to enter the machine-to-machine (M2M)
wireless connectivity market, and (ii) payment of technology acquisition costs
in connection therewith, costs of which can and will be capitalized in
accordance with generally accepted account principles, together constituting an
Eligible Innovation Project.

“Project Purposes” means Provision of the Project and the operation of the
Company’s business in connection therewith.

“Project Site” means the Company’s place of business located at 5675 Hudson
Industrial Parkway, Hudson, Ohio 44236-5012.

“Provision” means, as applicable, the acquiring, constructing, reconstructing,
rehabilitating, renovating, enlarging, installing, improving, equipping or
furnishing of the Project.

“Release” means spilling, leaking, pumping, paving, emitting, emptying,
discharging, injecting, escaping, contaminating, leaching, disposing, releasing
or dumping of any Hazardous Substance into the environment.

“Reportable Event” shall have the meaning given such term in Section 4043(b) of
ERISA.

 

6



--------------------------------------------------------------------------------

“Required Contribution” means $850,000 to be provided by the Company in cash to
pay a portion of the Allowable Innovation Costs of the Project.

“Security Agreement” means the Security Agreement between the Director and the
Company, of even date herewith, as the same may be amended, modified,
supplemented, restated or replaced from time to time.

“Security Documents” means, collectively, the Security Agreement and the UCC
Financing Statement, as the same may be amended, modified, supplemented,
restated or replaced from time to time.

“Senior Lender” means National City Bank.

“Senior Lender Loan” means the loans in the aggregate maximum principal amount
of $3,500,000 by the Senior Lender to the Company pursuant to the Senior Lender
Loan Documents.

“Senior Lender Loan Documents” means all documents, instruments and agreements
evidencing or securing the Senior Lender Loan, as the same may be amended,
modified, supplemented, restated or replaced from time to time with the prior
written consent of the Director.

“State” means the State of Ohio.

“Subordinate Lender” means The Hill Street Fund, L.P. a Delaware limited
partnership.

“Subordinate Lender Loan” means, collectively, the loans in the maximum
principal amount of $1,700,000 by the Subordinate Lender to the Company pursuant
to the Subordinate Lender Loan Documents.

“Subordinate Lender Loan Documents” means all documents, instruments and
agreements evidencing or securing the Subordinate Lender Loan, as the same may
be amended, modified, supplemented, restated or replaced from time to time with
the prior written consent of the Director.

“Technology” shall have same meaning as defined in the License Agreement.

“UCC Financing Statement” means a financing statement under Article 9 of the
Ohio Uniform Commercial Code providing notice of the Director’s security
interest in the Collateral.

“Use” means the use, ownership, development, construction, renovation,
maintenance, management, operation or occupancy of real property, including the
Project Site.

Section 1.3. Certain Words and References. Any reference herein to the Director
shall include those succeeding to the Director’s functions, duties or
responsibilities pursuant to or by operation of law or lawfully performing such
functions. References to sections or provisions of the Constitution of the State
or

 

7



--------------------------------------------------------------------------------

to the Act or to sections, provisions, chapters or titles of the Ohio Revised
Code or the United States Code shall be construed to also refer to successor
sections, provisions, chapters or titles.

The terms “hereof,” “hereby,” “herein,” “hereto,” “hereunder” and similar terms
refer to this Agreement; and the term “heretofore” means before, and the term
“hereafter” means after, the Closing Date. Words of the masculine gender include
the feminine and the neuter, and when the sense so indicates, words of the
neuter gender may refer to any gender.

ARTICLE II

Determinations and Representations

Section 2.1. Determinations of the Director. Pursuant to the Act and on the
basis of the representations and other information provided by the Company, the
Director has heretofore made certain determinations, as set forth in the Loan
Approval Documents, which are hereby confirmed, and the Director hereby
determines that the financial assistance to be provided by the State pursuant to
this Agreement will conform to the requirements of the Act, including Sections
166.12 to 166.16 thereof, and will further and implement the purposes of the Act
by creating new jobs or preserving existing jobs and employment opportunities
and improving the economic welfare of the people of the State.

Section 2.2. Representations and Warranties of the Company. The Company hereby
represents and warrants that:

 

  (a) It is a corporation for profit duly incorporated, organized validly
existing and in good standing under the laws of the State, and has all requisite
power to conduct its business as now conducted and to own, hold and lease its
assets and properties.

 

  (b) It has full power and authority to execute, deliver and perform the Loan
Documents and to enter into and carry out the transactions contemplated thereby.
Such execution, delivery and performance do not, and will not, violate any
provision of law applicable to the Company or the Governing Instruments of the
Company and do not, and will not, conflict with or result in a default under any
agreement or instrument to which the Company is a party or by which it or any of
its property or assets is or may be bound. The Loan Documents have, by proper
action, been duly authorized, executed and delivered and constitute legal, valid
and binding obligations of the Company.

 

  (c) The provision of financial assistance pursuant to the Loan Approval
Documents and this Agreement induced the Company to provide the Project, thereby
creating new jobs or preserving existing jobs and employment opportunities and
improving the economic welfare of the people of the State.

 

  (d)

The Provision of the Project will be completed and the Project and the Company’s
business will be operated and maintained in such manner as to conform with all
applicable

 

8



--------------------------------------------------------------------------------

 

Environmental Laws and zoning, planning, building and other applicable
governmental regulations imposed by any Governmental Authority and as to be
consistent with the purposes of the Act.

 

  (e) It presently intends that the Project will be used and operated in a
manner consistent with the Project Purposes until the date on which the Loan has
been fully repaid, and the Company knows of no reason why the Project will not
be so operated.

 

  (f) There are no actions, suits or proceedings pending or threatened against
or affecting the Company or the Project which, if adversely determined, would
individually or in the aggregate materially impair the ability of the Company to
perform any of its obligations under the Loan Documents or adversely affect the
financial condition of the Company.

 

  (g) It is not in default under any of the Loan Documents or in the payment of
any indebtedness for borrowed money or under any agreement or instrument
evidencing any such indebtedness, and no event has occurred which by notice, the
passage of time or otherwise would constitute any such event of default.

 

  (h) The Project Site is zoned by the City under a zoning ordinance which
permits the Provision of the Project thereon in accordance with the Plans and
Specifications and the operation of the Company’s business; and all utilities,
including water, storm and sanitary sewer, gas, electric and telephone, and
rights of access to public ways shall be available or will be provided to the
Project Site in sufficient locations and capacities to meet the requirements of
operating the Project and the Company’s business and of any applicable
Governmental Authority.

 

  (i) It has made no contract or arrangement of any kind, other than the Loan
Documents the Senior Lender Loan Documents and the Subordinate Lender Loan
Documents, which has given rise to, or the performance of which by the other
party thereto would give rise to, a lien or claim of lien on the Project or
other collateral covered by the Loan Documents.

 

  (j) No representation or warranty of the Company contained in any of the Loan
Approval Documents or the Loan Documents, and no statement contained in any
certificate, schedule, list, financial statement or other instrument furnished
to the Director or the Lender by or on behalf of the Company (including, without
limitation, the Application) contains any untrue statement of a material fact,
or omits to state a material fact necessary to make the statements contained
herein or therein not misleading.

 

  (k)

The financial statements of the Company heretofore delivered to the Director are
true and correct, in all respects, have been prepared in accordance with
generally accepted accounting principles consistently applied, and fairly
present the financial condition and the results of operation of the Company as
of the dates thereof. No materially adverse change

 

9



--------------------------------------------------------------------------------

 

has occurred in the financial condition of the Company reflected therein since
the respective dates thereof.

 

  (l) All proceeds of the Loan shall be used for the payment of Allowable
Innovation Costs relating to Provision of the Project. No part of any such
proceeds shall be knowingly paid to or retained by the Company or any member,
owner, manager, partner, officer, shareholder, director or employee of the
Company as a fee, kick-back or consideration of any type.

 

  (m) It is (or upon the acquisition of the Project, will be) the owner of the
Project, subject in all cases to no lien, charge, easement, condition,
restriction or encumbrance except as created by the Loan Documents, or shown as
Permitted Encumbrances under the Security Documents.

 

  (n)    (i)     It is and has been at all times in compliance with all
applicable Environmental Requirements relating to the Project Site and the Use
of the Project Site and the Company has not engaged in any Environmental
Activity in violation of any applicable Environmental Requirements, nor has any
Environmental Activity otherwise occurred, in violation of any applicable
Environmental Requirements.

 

  (ii) No investigations, inquiries, orders, hearings, actions or other
proceedings by or before any court or Governmental Authority are pending or
threatened in connection with any Environmental Activity or alleged
Environmental Activity conducted upon the Project Site.

 

  (iii) No claims at any time have been made or threatened against the Company
or the Project Site relating to damage, contribution, cost recovery,
compensation, penalty, loss or injury resulting from any Environmental Activity
or Hazardous Substance.

 

  (iv) It has no liability, absolute or contingent, in connection with any
Environmental Activity.

 

  (v) No Hazardous Substances have been integrated into the Project Site or any
component thereof in such manner or quantity as may reasonably be expected to or
in fact would pose a threat to human health.

 

  (vi) To the Company’s knowledge, no occurrence or condition on any real
property adjoining the Project Site exists which could cause the Project Site or
any part thereof to be subject to any restrictions on ownership, occupancy,
transferability or operation under any Environmental Requirement.

 

10



--------------------------------------------------------------------------------

  (vii) It has not engaged in any Environmental Activity and no Environmental
Activity has otherwise occurred, and no notice, order, directive, complaint or
other written communication has been made or issued by a governmental agency or
other person alleging the occurrence of Environmental Activity in, on or about
the Project Site in violation of any Environmental Requirements.

 

  (viii) None of the Project Site has been used for the disposal of Hazardous
Substances.

 

  (ix) None of its business operations conducted on the Project Site have
contaminated lands, waters or other property of others with Hazardous
Substances.

 

  (x) No underground or above ground storage tank (regardless of contents) is
now located on, at or beneath the Project Site.

 

  (xi) The Project Site is not subject to any claim which might give rise to a
lien in favor of any Governmental Authority as a result of any Release or
threatened Release of any Hazardous Substance or Environmental Activity.

 

  (o) It shall provide the Required Contribution by the Completion Date in
accordance with the terms hereof.

 

  (p) The License is fully assignable and otherwise transferable by Company with
the consent or approval of the licensor thereof; and pursuant to the Licensor
Consent, (i) the Company has the full right and power to grant to the Director a
security interest therein pursuant to the Security Agreement, and (ii) in
connection with any enforcement by the Director of its security interest in the
License, the Director shall have all rights and remedies of a secured lender,
including the right to foreclose upon and sell the Company’s interests in the
License.

ARTICLE III

Loan; Provision of Project; Conditions to Disbursement

Section 3.1. Loan and Repayment. (a) On the terms and conditions of this
Agreement and the Commitment, the Director shall lend to the Company the Loan
Amount to assist in the financing of the Project. The Loan shall be evidenced by
this Agreement and the Note and secured by the Security Documents and the other
Loan Documents, as applicable. Those instruments shall be executed and delivered
by the Company to the Director on the Closing Date.

(b) The terms of repayment of the Loan shall be as set forth in the Note and the
Company shall make all payments required to be made under the Note as and when
due.

(c) In addition to all payments required under the Note, the Company shall also
pay a loan participation fee to the Director equal to 10% of the amount of the
Loan actually funded, payable at the

 

11



--------------------------------------------------------------------------------

maturity of the Loan, whether at scheduled maturity, by acceleration or
otherwise; provided, however, if the Loan is prepaid prior to the maturity of
the term of the Loan, the loan participation fee shall be paid to the Director
at the time of such prepayment.

(d) The Loan shall be disbursed only from, and only to the extent that on each
Disbursement Date funds not heretofore committed are available to make the Loan
from moneys in, the “Innovation Ohio Loan Fund” created by the Act and as
defined in the Act.

(e) The proceeds of the Loan shall be available for disbursement until the final
Disbursement Date or such later date as may be agreed to in writing by the
Director and the Company in accordance with Section 3.7, and thereafter, the
Director shall have no obligation to make or approve any further disbursements
of the proceeds of the Loan.

(f) The conditions precedent that must be satisfied before any disbursement of
proceeds of the Loan are set forth in Section 3.6. The Company shall be entitled
to request disbursements of the proceeds of the Loan not more frequently than
twice in any 30 day period. In connection with each proposed disbursement of
proceeds of the Loan in accordance with the requirements set forth in
Section 3.6, the Company shall provide to the Director a Disbursement Request
setting forth in reasonable detail the Allowable Innovation Costs of the Project
to be paid with the proceeds of the disbursement. The Director shall promptly
review each Disbursement Request and then return a copy of the Disbursement
Request to the Company showing whether or not such Disbursement Request has been
approved. The Director shall use its best efforts to respond to each
Disbursement Request within seven Business Days after receipt of the
Disbursement Request. If any Disbursement Request is not approved, such return
copy shall state the reasons for such non-approval and the Company shall have
the opportunity to submit a revised Disbursement Request. If the Disbursement
Request is approved, the Director shall cause disbursement of such requested and
approved amount of the proceeds of the Loan to, or at the direction of, the
Company as set forth in the Disbursement Request. The Company acknowledges that
such disbursement process make take up to several weeks to be completed with
respect to each disbursement of proceeds of the Loan.

(g) Each payment of Allowable Innovation Costs of the Project shall funded 75%
with proceeds of the Loan and 25% with the Required Contribution.

Section 3.2. Provision of Project. The Company (a) has commenced or shall
promptly hereafter commence the Provision of the Project; (b) shall pay all
expenses incurred in such Provision from funds made available therefor in
accordance with this Agreement, the Required Contribution or otherwise; and
(c) shall demand, sue for, levy and recover all sums of money and debts which
may be due and payable under the terms of any contract, order, receipt,
guaranty, warranty, writing or instruction in connection with the Provision of
the Project and will enforce the terms of any contract, agreement, obligation,
bond or other performance security with respect thereto. The Company confirms
its agreement in the Commitment that, to the extent applicable, all wages paid
to laborers and mechanics employed on the Provision of the Project shall be paid
at not less than the prevailing rates of wages for laborers and mechanics for
the class of work called for by the Project, which wages shall be determined in
accordance with the requirements of Chapter

 

12



--------------------------------------------------------------------------------

4115, Ohio Revised Code, for determination of prevailing wage rates; provided
that if the Company undertakes, as part of the Project, work to be performed by
its regular bargaining unit employees who are covered under a collective
bargaining agreement which was in existence prior to the date of the Commitment,
the rate of pay provided under the applicable collective bargaining agreement
may be paid to such employees.

Section 3.3. Plans and Specifications; Inspections. At the Director’s option,
the Director may designate an employee or officer of the State or may retain, at
the Company’s expense, an architect, engineer, appraiser or other consultant for
the purpose of approving the Plans and Specifications, verifying costs and
performing inspections of the Project as Provision of the Project progresses or
reviewing any construction contracts and payment or performance bonds or other
forms of assurance of completion of the Project. Such inspections, reviews or
approvals shall not impose any responsibility or liability of any nature upon
the Director, the State or officers, employees, agents, representatives or
designees of the Director or the State, or, without limitation, make or cause to
be made any warranty or representation as to the adequacy or safety of the
structures or any of their component parts or any other physical condition or
feature pertaining to the Project and the Project Site. The Company shall, at
the request of the Director, make periodic reports (including, if required,
submission of updated certifications regarding the Allowable Innovation Costs of
the Project) to the Director concerning the status of completion and the
expenditures for costs in respect thereof.

The Company may revise the Plans and Specifications from time to time; provided
that no revision shall be made (a) which would change the Project Purposes to
purposes other than those permitted by the Act; (b) without obtaining, to the
extent required by law, the approval of any applicable Governmental Authority;
and (c) without the prior written approval of the Director if such revision
would change the amounts set forth in the most recently furnished certification
regarding the Allowable Innovation Costs of the Project. In any event, all
revisions to the Plans and Specifications shall be promptly filed with the
Director.

Section 3.4. Company Required to Pay Costs in Event Proceeds Insufficient. In
the event that the proceeds of the Loan and the Required Contribution are not
sufficient to pay all costs of the Project, the Company shall, nonetheless and
irrespective of the cause of such deficiency, complete the Project in accordance
with the Plans and Specifications and pay all costs of such completion in full
from its own funds.

Section 3.5. Completion Date. The Completion Date shall occur not later than
April 30,2006 and shall be evidenced to the Director by a certificate of the
Company stating (a) the Completion Date, (b) that all licenses, permits and
approvals for the Project required by any Governmental Authority have been
procured and/or obtained, (c) that all improvements and additions reflected in
the Plans and Specifications have been made and the Provision of the Project has
been completed, (d) that all costs of providing the Project have been paid, and
(e) the date as of which operation of the Project shall commence.

 

13



--------------------------------------------------------------------------------

Section 3.6. Conditions to Disbursement.

(a) Initial Disbursement of Loan Proceeds. Prior to the Director authorizing the
initial disbursement of any proceeds of the Loan pursuant to the terms of this
Agreement, the License shall be in form and substance satisfactory to the
Director and the Director shall have received the following:

 

  (i) the executed Note;

 

  (ii) evidence of the liability and property insurance required by the Security
Documents (on ACORD form 27);

 

  (iii) determination of prevailing wage by the Wage and Hour Bureau of the
Department of Commerce of the State, if applicable;

 

  (iv) the duly executed Security Documents, Intercreditor Agreement, Licensor
Consent and all other Loan Documents;

 

  (v) the Company’s Certificate of Corporate Good Standing issued by the
Secretary of State of the State, dated within 10 days of the date of this
Agreement;

 

  (vi) certified copy of the resolutions of the board of directors of the
Company authorizing execution, delivery and performance of all Loan Documents;

 

  (vii) the UCC Financing Statement to evidence and perfect the security
interests created by the Security Documents;

 

  (viii) certificate of incumbency as to the Company;

 

  (ix) copies, certified by the Company to be true, correct and complete, of the
Governing Instruments of the Company;

 

  (x) an opinion of the Company’s legal counsel which sets forth substantially
the following:

 

  (A) that the Company is a corporation duly incorporated, organized and validly
existing under the laws of, and in good standing with, the State;

 

  (B) that the Company has full power and authority to own its properties and
conduct its business;

 

  (C) that the execution and delivery of the Loan Documents by the Company, and
the performance of its obligations thereunder, do not conflict with the
Governing Instruments of the Company;

 

14



--------------------------------------------------------------------------------

  (D) that the Loan Documents have been duly authorized, executed and delivered
by the Company and are valid and binding instruments, enforceable against the
Company in accordance with their respective terms, except as such enforcement
may be limited by bankruptcy, insolvency or other laws or equitable principles
affecting the enforcement of creditor’s rights generally;

 

  (E) that the execution and delivery by the Company of the Loan Documents and
the performance of its obligations thereunder neither is prohibited by, nor
subjects the Company to a fine, penalty or other similar sanction under, any
statute or regulation of any Governmental Authority;

 

  (F) that there are no actions, suits or proceedings, at law or in equity, or
before or by any court, public board or body, pending or, to the knowledge of
counsel, threatened affecting the Company or the Project which, if adversely
determined, would individually or in the aggregate materially impair the ability
of the Company to perform any of its obligations under the Loan Documents or
would materially adversely affect the financial condition of the Company;

 

  (G) that the execution of the Loan Documents and consummation of the
transactions contemplated in this Agreement will not result in a breach or
violation or default under any judgment, decree, loan, mortgage, agreement,
indenture or other instrument applicable to the Company;

 

  (xi) copies of all licenses and permits required by any Governmental Authority
in connection with the Project and the operation thereof;

 

  (xii) evidence satisfactory to the Director that the Project Site is not
located in a an area identified by the Federal Emergency Management Agency as an
area having special flood hazards, or if the Project Site is located in such an
area, that appropriate flood insurance or other satisfactory measures have been
taken to protect the Project Site and the Project from flood damage;

 

  (xiii) a copy of the Plans and Specifications, if requested by the Director;

 

  (xiv) UCC security interest, judgment and tax lien searches regarding the
Company from all appropriate jurisdictions;

 

  (xv) landlord waiver agreement regarding the Project Site;

 

15



--------------------------------------------------------------------------------

  (xvi)  certified list of all contractors and subcontractors (names and
addresses) who worked on the Project, if applicable;

 

  (xvii)  copy of the Senior Loan Documents and the Subordinate Lender Loan
Documents;

 

  (xviii)  copy of the fully executed Escrow Agreement; and

 

  (xix)  such other certifications, documents or opinions as the Director may
reasonably request.

(b) Each Disbursement of Loan Proceeds. Subject to the other terms hereof, the
disbursement of proceeds of the Loan shall be made on each Disbursement Date,
provided the affirmations set forth in subsection (d) below are true, accurate
and complete and the Director shall have received the following on or before
each such Disbursement Date:

 

  (i) a Disbursement Request, duly completed and executed by the Company,
indicating the nature of each Allowable Innovation Cost incurred and the amount
thereof;

 

  (ii) a written status report by the Company with respect to the Provision of
the Project;

 

  (iii) evidence of the payment of the Required Contribution;

 

  (iv) such other certifications, documents or opinions as the Director may
reasonably request; and

 

  (v) in connection with the final Disbursement Date, the following additional
items:

 

  (1) the items required by Section 3.5 hereof;

 

  (2) if applicable, certificate of compliance issued by the Wage and Hour
Bureau of the Department of Commerce of the State, certifying as to full
compliance with Chapter 4115, Ohio Revised Code; and

 

  (3) list of all contractors and subcontractors (names and addresses) who
worked on the Project, if applicable.

(c) If the items described in subsection 3.6(b) received by the Director are
deemed by it to be satisfactory in form, substance and execution and if the
Director shall have approved the disbursement of proceeds of the Loan as set
forth in the Disbursement Request, the Director shall cause proceeds of the Loan
to be disbursed as set forth in Section 3.1.

 

16



--------------------------------------------------------------------------------

(d) Each Disbursement Request shall be deemed an affirmation by the Company that
(i) the undisbursed portion of the Loan, after the requested disbursement,
together with the undisbursed portion of the Required Contribution, will be
sufficient to complete the Project, (ii) the portion of the Project which is
described in the Disbursement Request has been delivered and accepted by the
Company, (iii) the representations and warranties of Company set forth in Loan
Documents remain true and correct as of the date of the disbursement of proceeds
of the Loan in accordance with such Disbursement Request, (iv) no Event of
Default shall have occurred as of the date of the disbursement of proceeds of
the Loan in accordance with such Disbursement Request, (v) each item for which
payment is requested hereunder is an Allowable Innovation Cost, properly payable
out of the proceeds of the Loan in accordance with the terms and conditions of
the Loan Agreement and the other Loan Documents; (vi) none of the items for
which payment is requested had formed the basis for any payment heretofore made
from the proceeds of the Loan; and (vii) each item for which payment is
requested is necessary in connection with the Project.

Section 3.7. Postponement of Disbursement Date. At the written request of the
Company setting forth the reasons therefor and received at least 20 days prior
to the final Disbursement Date, the Director may, but shall be under no
obligation to, postpone the final Disbursement Date to a later date. No such
postponement shall be deemed to have been granted unless stated in a writing
signed by the Director specifying the length of the extension given. If for any
reason the Loan shall not have been fully disbursed on or before the final
Disbursement Date or such subsequent date as the Director shall have specified
in writing pursuant to the preceding sentence, the Director shall not have any
obligation to approve or permit any further disbursement of proceeds of the
Loan. For purposes of this Section, time is of the essence.

Section 3.8. Payment of Costs; Indemnification.

 

  (a) The Company shall pay all costs incident to the Loan, including recording
and title fees, title examination and insurance fees, escrow fees and all costs
and expenses incurred by the Director.

 

  (b) The Company shall, at its sole cost and expense, defend, indemnify and
hold the Director and any officials, employees, agents and representatives of
the Director and the State, its and their successors and assigns, harmless from
and against, and shall reimburse the Director and any officials, employees,
agents and representatives of the Director and the State, its and their
successors and assigns for, any and all loss, cost, claim, liability, damage,
judgment, penalty, injunctive relief, action or cause of action arising in
connection with or as the result of:

 

  (i) any past, present or future existence, use, handling, storage,
transportation, manufacture, Release, threat of Release, or disposal of any
Hazardous Substance in, on or under the Project or the Project Site;

 

  (ii)

the occurrence of any Environmental Activity in violation of any Environmental
Requirement, or any failure of the Company or any operator of the Project or

 

17



--------------------------------------------------------------------------------

 

Project Site to comply with all applicable Environmental Requirements relating
to the Project or the Project Site or the Use of the Project or the Project
Site;

 

  (iii) any investigation, inquiry, order, hearing, action or other proceeding
by or before any Governmental Authority in connection with any Environmental
Activity occurring or allegedly occurring on or about the Project or the Project
Site;

 

  (iv) any failure of any representation and/or warranty set forth herein or in
any other Loan Document to be correct in all respects;

 

  (v) any failure of the Company to perform any covenant set forth herein or in
any other Loan Document;

 

  (vi) any claim, demand or cause of action, or any action or other proceedings,
whether meritorious or not, brought or asserted against the Director and/or any
officials, employees, agents and representatives of the Director and the State,
its and their successors and assigns, which directly or indirectly relates to,
arises from or is based on any of the matters described in clauses (i) through
(v) of this Section 3.8 (c) or any allegation of any such matters; or

 

  (vii) the execution and delivery of this Agreement or any other Loan Documents
and the transactions contemplated thereby, and the preparation of documents
relating to the disbursement of the Loan, including all aforementioned costs and
expenses, regardless of whether or not the disbursement of the Loan shall
actually occur; and

 

  (viii) 

the enforcement of this Agreement or the assertion by the Company of any defense
to its obligations hereunder. This indemnity and hold harmless provision shall
apply to all of clauses (i) through (viii) of this Section 3.8(c) whether such
events, acts or omissions are foreseeable or unforeseeable, regardless of the
source, the time of occurrence or the time of discovery, and whether any of such
matters arise before or after foreclosure of the Security Documents or other
taking of title to all or any portion of the Project Site and/or the Project by
the Director, its successors and/or assigns (all of this preceding sentence
hereinafter collectively referred to as a “Loss”). The foregoing indemnification
against Loss includes, without limitation, indemnification against all costs in
law or in equity of removal, response, investigation, or remediation of any
kind, and disposal of such Hazardous Substances, all costs of determining
whether the Project or the Project Site is in compliance with, and of causing
the Project or the Project Site to be in compliance with, all applicable
Environmental Requirements, all reasonable costs incurred to take precautions to
protect against the Release of Hazardous Substances on, in, under or affecting
the Project and the Project Site, all reasonable costs associated with any
Corrective Work, all reasonable costs associated with claims for damages to
persons, property, or natural resources, any reasonable loss to the Director
from

 

18



--------------------------------------------------------------------------------

 

the diminution in the value of the Project or the Project Site, and the
Director’s attorneys’ and consultants’ fees, court costs and expenses incurred
in connection with any thereof.

(d) The provisions of this Section 3.8 shall survive the termination of this
Agreement.

Section 3.9. Provisions Regarding Merger Agreement and License Agreement;
Mandatory Prepayment of Loan. (a) The Company shall not amend, supplement or
otherwise modify the Merger Agreement, the License Agreement or the Escrow
Agreement without the prior written consent of the Director, which consent shall
not unreasonably withheld or delayed.

(b) The Company shall furnish to the Director a copy of each notice it gives or
receives with respect to the Merger Agreement, the License Agreement or the
Escrow Agreement within two Business Days of such event.

(c) The Company shall (x) give written notice to the Director within one
Business Day after the occurrence of any of the following events, and (y) make a
mandatory prepayment of the State Loan and all other amounts payable under the
Loan Documents, including the loan participation fee described in
Section 3.1(c), within 10 days after the occurrence of any of the following
events:

(i) the Company exercises its option under Section 5.3 of the License Agreement
to convert the License from an exclusive license to a non-exclusive license;

(ii) (A) the Merger Agreement is terminated prior to consummation of the merger
of Licensor and QuaTech, and (B) the License Agreement shall not have been
approved by the requisite vote of the Licensor’s shareholders as set forth in
the Merger Agreement; or

(iii) the License is converted from an exclusive license to a non-exclusive
license for any other reason.

ARTICLE IV

Additional Covenants and Agreements

Section 4.1. Employment Statement; Job Creation; Initial Public Offering;
Primary Operations. (a) The Company shall furnish to the Director upon request,
but in any event not less frequently than concurrently with the annual financial
statements to be furnished pursuant to Section 4.2(e)(ii) hereof, throughout the
term of the Loan a statement certifying (a) the number of employees of the
Company as of the date of the Application; (b) the then current number of
employees of the Company; (c) the number of any and all employees of the Company
laid off or terminated from the Project since the Closing Date; (d) the current
number of women and minority employees of the Company; and (e) such other
employment, economic and statistical data concerning the Company as may be
reasonably requested by the Director.

 

19



--------------------------------------------------------------------------------

(b) The Company has represented that the Loan will permit the Company to retain
an estimated 35 and create an estimated 22 jobs and employment opportunities in
the City during the three-year period after the Completion Date. If the Company
fails, for reasons other than Market Conditions, to retain at least 90% of the
35, and create at least 90% of the 22, jobs and employment opportunities, the
interest rate on the outstanding balance of the Loan shall, at the option of the
Director, increase to the maximum rate allowed by law.

(c) The Loan and all other amounts payable by the Company under the Loan
Documents shall be due and payable in full if the Company shall undertake and
complete an initial public offering of its securities during the term of the
Loan. The Director acknowledges that the Company has informed the Director that
the Company has entered into an agreement pursuant to which the Company may
become a subsidiary of public company, but the prepayment requirement set forth
in the foregoing sentence would not be applicable to this proposed transaction
if consummated.

(d) The Company will maintain its primary operations and chief executive office
in the State during the term of the Loan, and if such operations and office are
not so maintained, the Loan and all other amounts payable by the Company under
the Loan Documents shall be due and payable in full.

Section 4.2. Affirmative Covenants of the Company. Throughout the term of this
Agreement, the Company shall:

 

  (a) Taxes and Assessments. Pay and discharge promptly, or cause to be paid and
discharged promptly, when due and payable, all taxes, assessments and
governmental charges, levies or claims imposed upon it, its income or any of its
property, or upon any part thereof, as well as all claims of any kind (including
claims for labor, materials and supplies) which, if unpaid, might by law become
a lien or charge upon its property.

Notwithstanding the preceding paragraph, the Company may, at the Company’s
expense and after prior notice to the Director, by appropriate proceedings
diligently prosecuted, contest in good faith the validity or amount of any such
taxes, assessments, governmental charges, levies and claims and during the
period of contest, and after notice to the Director, may permit the items so
contested to remain unpaid. However, if at any time the Director shall notify
the Company that, in the opinion of legal counsel satisfactory to the Director,
by nonpayment of any such items the lien created by the Security Documents as to
any part of the Project and/or any Collateral will be materially affected or the
Project or any Collateral or any part thereof will be subject to imminent loss
or forfeiture, the Company shall promptly pay such taxes, assessments, charges,
levies or claims.

 

  (b)

Maintain Existence. Do or cause to be done all things necessary to preserve and
keep in full force and effect its existence and its material rights and
franchises; provided, however, the Director acknowledges that the Company has
informed the Director that the Company has entered into an agreement pursuant to
which the Company may become a subsidiary of

 

20



--------------------------------------------------------------------------------

 

public company by merger and the restrictions set forth in this subsection would
not be applicable to this proposed transaction if consummated.

 

  (c) Maintain Property. Maintain and keep its property in good repair, working
order and condition, and from time to time make all repairs, renewals and
replacements which, in the opinion of the Company, are necessary and proper so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times; provided, however, subject to the terms
of the Security Documents, that nothing in this subsection (c) shall prevent the
Company from selling or otherwise disposing of any property whenever, in the
good faith judgment of the Company, such property is obsolete, worn out, without
economic value or unnecessary for the conduct of the business of the Company.

 

  (d) Maintain Insurance. Keep all of its insurable property insured against
loss or damage by fire and other risks, maintain public liability insurance
against claims for personal injury, death, or property damage suffered by others
upon, in or about any premises occupied by the Company; and maintain all such
worker’s compensation or similar insurance as may be required under the laws of
any state or jurisdiction in which it maybe engaged in business. All insurance
for which provision has been made in this subsection (d) shall be maintained
against such risks and in at least such amounts as set forth in the Security
Documents, and all insurance herein provided for shall be effected and
maintained in force under a policy or policies issued by insurers of recognized
responsibility, except that it may effect worker’s compensation or similar
insurance in respect of operations in any state or other jurisdiction either
through an insurance fund operated by such state or other jurisdiction or by
causing to be maintained a system or systems of self-insurance which is in
accordance with applicable law.

 

  (e) Furnish Information. Furnish to the Director:

 

  (i) Quarterly Reports. Within 60 days after the end of each quarterly period
of each fiscal year of the Company, a copy of its internally prepared financial
statements, including the balance sheet of the Company as at the end of such
quarterly period, together with related statements of income, retained earnings
and cash flows for such quarterly period and for the period from the beginning
of such fiscal year to the end of such quarter, setting forth in comparative
form the corresponding figures as at the end of or for the corresponding quarter
of the previous fiscal year, all in reasonable detail, prepared in accordance
with generally accepted accounting principles applied on a consistent basis,
subject to usual year-end audit adjustments and except for the absence of
footnotes.

 

  (ii)

Annual Reports. Within 120 days after the end of each fiscal year of the
Company, a copy of its audited financial statements, including the balance sheet
of the Company as at the end of such fiscal year, together with related
statements of

 

21



--------------------------------------------------------------------------------

 

income, retained earnings and cash flows for such fiscal year, setting forth in
comparative form the corresponding figures as at the end of or for the previous
fiscal year, all in reasonable detail and all examined by and accompanied by a
opinion of its independent certified public accountants to the effect that such
financial statements were prepared in accordance with the generally accepted
accounting principles consistently applied, and present fairly the Company’s
financial position at the close of such periods and the results of its
operations for such periods.

 

  (iii) Certificate; No Default. With each of the financial reports required to
be furnished under this Section, a certificate of the Company’s chief executive
officer or chief financial officer stating that (a) no Event of Default has
occurred and is continuing and no event or circumstance which would constitute
an Event of Default, but for the requirement that notice be given, time elapse
or otherwise, has occurred and is continuing, or, if such an Event of Default or
such event or circumstance has occurred and is continuing, a statement as to the
nature thereof and the action which the Company proposes to take with respect
thereto, and that (b) no action, suit or proceeding by it or against it at law
or in equity, or before any governmental instrumentality or agency, is pending
or threatened, which, if adversely determined, would materially impair the right
or ability of the Company to carry on the business which is contemplated in
connection with the Project or would materially impair the right or ability of
the Company to perform the transactions contemplated by this Agreement, the
other Loan Documents or would materially and adversely affect its business,
operations, properties, assets or condition, all as of the date of such
certificate, except as disclosed in such certificate.

 

  (iv) Other Information. Such other information respecting the business,
properties or the condition or operations, financial or otherwise, of the
Company as the Director may reasonably request.

 

  (f) Deliver Notice. Forthwith upon learning of any of the following, deliver
written notice thereof to the Director, describing the same and the steps being
taken by the Company with respect thereto:

 

  (i) the occurrence of an Event of Default or an event or circumstance which
would constitute an Event of Default, but for the requirement that notice be
given, elapse of time or otherwise; or

 

  (ii)

any action, suit or proceeding by it or against it at law or in equity, or
before any governmental instrumentality or agency, instituted or threatened
which, if adversely determined, would materially impair the right or ability of
the Company to carry on the business which is contemplated in connection with
the Project or would materially impair the right or ability of the Company to
perform the transactions

 

22



--------------------------------------------------------------------------------

 

contemplated by the Loan Documents, or would materially and adversely affect its
business, operations, properties, assets or condition; or

 

  (iii) the occurrence of a Reportable Event under, or the institution of steps
by the Company to withdraw from, or the institution of any steps to terminate,
any Plan as to which the Company may have liability; or

 

  (iv) any material communication affecting the Project or the License, and the
Company will promptly respond fully to any inquiry of the Director made with
respect thereto.

 

  (g) Inspection Rights. Permit the Director, or any agents or representatives
thereof, to examine and make copies of and abstract from the records and books
of account of, and visit the properties of, the Company and discuss the general
business affairs of the Company with any of its officers.

 

  (h) Purchases. Use its best efforts to purchase goods and services from
persons and business entities located in this State.

 

  (i) Environmental Matters.

 

  (i) Comply with all Environmental Requirements relating to the Project and the
Project Site or to the Use of the Project and the Project Site.

 

  (ii) Notify the Director, within 15 days, if it commences to contest the
assertion of any Governmental Authority or any third party of any obligation or
liability affecting it or the Project, the Project Site or any part thereof
regarding an Environmental Activity or an Environmental Requirement, and, if
requested by the Director, shall give the Director monthly reports thereafter
during the period of such contest. If the Company contests the assertion of any
such obligation or liability, such contest shall be diligently prosecuted until
a final judgment is obtained. If such contest is unsuccessful, the Company shall
promptly commence Corrective Work. If the Company is not contesting the
assertion of any such obligation or liability, the Company shall commence
Corrective Work promptly after the Company obtains actual knowledge of any
Hazardous Substances on, in or affecting the Project or the Project Site.

 

  (iii)

Notify the Director prior to the commencement of any Corrective Work, and shall
promptly submit to the Director, for the Director’s review, reasonably detailed
plans for any such Corrective Work. If the Director, based upon the proper
advice and judgment of the Director’s experts, reasonably rejects such plans,
the Company shall promptly submit revised plans to the Director. The Director
shall have no liability to the Company or any third party for accepting or
rejecting such

 

23



--------------------------------------------------------------------------------

 

plans. After the commencement of Corrective Work, the Company shall, if
requested by the Director, give the Director monthly reports during the
performance of such Corrective Work.

Section 4.3. Negative Covenants of the Company. Throughout the term of this
Agreement, the Company shall not:

 

  (a) Maintain Existence. Sell, transfer or otherwise dispose of all, or
substantially all, of its assets, consolidate with or merge into any other
entity, or permit one or more entities to consolidate with or merge into it;
provided, however, that the Company may, without violating the agreement
contained in this subsection (a), consolidate with or merge into another entity,
or permit one or more other entities to consolidate with or merge into it, or
sell, transfer or otherwise dispose of all, or substantially all, of its assets
and thereafter dissolve if: (i) the prior written consent of the Director is
obtained; (ii) the surviving, resulting or transferee entity, as the case may
be, assumes in writing all of the obligations of the Company hereunder (if such
surviving, resulting or transferee entity is other than the Company); and
(iii) the surviving, resulting or transferee entity, as the case may be, is an
entity duly organized and validly existing under the laws of the State or duly
qualified to do business therein, and has a net worth of not less than that of
the Company immediately prior to such disposition, consolidation or merger,
transfer or change of form; provided further, the Director acknowledges that the
Company has informed the Director that the Company has entered into an agreement
pursuant to which the Company may become a subsidiary of public company by
merger and the restrictions set forth in this subsection would not be applicable
to this proposed transaction if consummated.

 

  (b) ERISA. Voluntarily terminate any Plan maintained for employees of the
Company, so as to result in any material liability of the Company to the PBGC,
enter into any Prohibited Transaction involving any Plan which results in any
material liability of the Company to the PBGC, cause any occurrence of any
Reportable Event which results in any material liability of the Company to the
PBGC, or allow or suffer to exist any other event or condition which results in
any material liability of the Company to the PBGC.

 

  (c) Agreements. Enter into any agreement containing any provision which would
be violated or breached by the performance of its obligations hereunder or under
any instrument or document delivered or to be delivered by it hereunder or in
connection herewith.

 

  (d) Assignment or Lease. In whole or in part, assign this Agreement or lease,
license or grant the right to or use the Project to others without the prior
written consent of the Director.

 

  (e) Encumbered Assets. Pledge, assign, hypothecate or in any manner encumber
any of its assets excepting, however, the Loan Documents and the Permitted
Encumbrances set forth in the Security Agreement.

 

24



--------------------------------------------------------------------------------

  (f) Removal of Assets. Remove, transfer or transport any of the Company’s
assets from the Project Site other than the operation of motor vehicles, the
shipment of goods in the ordinary course of business or the transfer of certain
computer equipment to the offices of an affiliate in California.

 

  (g) Environmental Matters. Produce, treat, store, generate, dispose of or
Release any Hazardous Substance in violation of any Environmental Requirement.

 

  (h) Suspension of Operation. Suspend or discontinue operation of its business.

 

  (i) Leasebacks. Enter into any arrangements, directly or indirectly, with any
person whereby the Company shall sell or transfer any property, whether now
owned or hereafter acquired, used or useful in the Company’s business, in
connection with the rental or lease or the property so sold or transferred or of
other property which the Company intends to use for substantially the same
purpose or purposes as the property so sold or transferred.

 

  (j) Change of Business. Enter into any business which is substantially
different from that presently conducted by the Company without the written
consent of the Director.

 

  (k) Zoning Changes. Initiate, approve or acquiesce to any change in or
modification to the zoning in effect for the Project Site or any portion thereof
without the prior written consent of the Director. The Company shall promptly
notify the Director of any such proposed change or modification stating in
reasonable detail the anticipated or proposed change and the manner in which
such change would affect the Company’s use and enjoyment of the Project Site, or
any part thereof. The Director shall have the right to participate in any and
all proceedings, judicial, administrative or otherwise, with respect to or in
any way affecting the Project Site, including, without limitation, zoning,
environmental and other matters.

 

  (l) Modification of Senior and Subordinate Lender Loan Documents. Enter into
any modification, amendment or alteration of the Senior Lender Loan Documents or
the Subordinate Lender Loan Documents which changes the amount of the Senior
Lender Loan or the Subordinate Lender Loan or which changes the payment schedule
for the Senior Lender Loan or the Subordinate Lender Loan without the prior
written consent of the Director.

 

  (m) Distributions. Without the prior written consent of the Director, make or
pay any cash dividends or distributions to its shareholders in excess of
$117,000 in any year, or redeem, repurchase or otherwise acquire any of its
outstanding equity securities.

 

  (n)

Shareholder Loans. Pay, or otherwise make a distribution as satisfaction for,
interest on any loan made to the Company by an officer, director or holder of 5%
or more of the Company’s equity securities (present or future) unless all
amounts due as payments of principal and interest on this Loan have been paid.
Payments of principal on loans made to

 

25



--------------------------------------------------------------------------------

 

the Company by an officer, director or holder of 5% or more of the Company’s
equity securities (present or future) shall not be made unless the outstanding
balance of such loans after any such payment of principal is greater than 25% of
the outstanding balance of this Loan. The Company shall not make loans to any
officer, director or holder of the Company’s equity securities (present or
future).

ARTICLE V

Events of Default and Remedies; Termination

Section 5.1. Events of Default. Each of the following shall be an “Event of
Default”:

 

  (a) the Company shall fail to pay when due any amount payable pursuant to this
Agreement or under the Note; or

 

  (b) the Company shall fail to observe and perform any agreement, term or
condition contained in this Agreement other than as required pursuant to
subsection (a) above, and such failure continues for a period of 30 days after
the Company has knowledge thereof; provided, however, that such 30 day cure
period shall not apply to (i) any failure which in the good faith opinion of the
Director is incapable of cure, (ii) any failure which has previously occurred,
or (iii) any failure to maintain and keep in effect any insurance required by
the Loan Documents; or

 

  (c) any representation or warranty made by the Company (or any of its
officers) herein or in any other Loan Documents, Loan Approval Documents or in
connection herewith or therewith shall prove to have been incorrect in any
material respect when made; or

 

  (d) the Company shall fail to pay any indebtedness of the Company, including
the Senior Lender Loan and the Subordinate Lender Loan, or any interest or
premium thereon, when due (whether by scheduled maturity, required prepayment,
by acceleration, on demand or otherwise) and such failure shall continue after
the applicable grace period, if any, specified in the agreement or instrument
relating to such indebtedness; or any other default under any agreement or
instrument relating to any such indebtedness, or any other event, shall occur
and shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such default or event is to
accelerate, or to permit the acceleration of, the maturity of such indebtedness;
or any such indebtedness shall be declared to be due and payable, or required to
be prepaid (other than by a regularly scheduled required prepayment), prior to
the stated maturity thereof; or

 

  (e)

the Company commences a voluntary case concerning it under Title 11 of the
United States Code entitled “Bankruptcy” as now or hereafter in effect, or any
successor thereto (the “Bankruptcy Code”); or an involuntary case is commenced
against the Company under the Bankruptcy Code and relief is ordered against the
Company, or the petition is controverted

 

26



--------------------------------------------------------------------------------

 

but is not dismissed within 60 days after the commencement of the case; or the
Company is not generally paying its debts as such debts become due; or a
custodian (as defined in the Bankruptcy Code) is appointed for, or takes charge
of, all or substantially all of the property of the Company; or the Company
commences any other proceeding under any reorganization, arrangement,
readjustment of debt, relief of debtors, dissolution, insolvency or liquidation
or similar law of any jurisdiction whether now or hereafter in effect; or there
is commenced against the Company any such proceeding which remains undismissed
for a period of 60 days; or the Company is adjudicated insolvent or bankrupt; or
the Company fails to controvert in a timely manner any such case under the
Bankruptcy Code or any such proceeding or any order of relief or other order
approving any such case or proceeding or in the appointment of any custodian or
the like of or for it or any substantial part of its property or suffers any
such appointment to continue undischarged or unstayed for a period of 60 days;
or the Company makes a general assignment for the benefit of creditors; or any
action is taken by the Company for the purpose of effecting any of the
foregoing; or a receiver or trustee or any other officer or representative of
the court or of creditors, or any court, governmental officer or agency, shall
under color of legal authority, take and hold possession of any substantial part
of the property or assets of the Company for a period in excess of 60 days; or

 

  (f) a judgment or order for the payment of money in excess of $10,000 shall be
rendered against the Company and either (i) enforcement proceedings shall have
been commenced by any creditor upon such judgment or order or (ii) there shall
be any period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

 

  (g) the Company fails to meet its minimum funding requirements under
Section 301 et seq. of ERISA, with respect to any of its Plans; or

 

  (h) any default (other than set forth above) under any other Loan Document
shall have occurred and be continuing.

Section 5.2. Remedies on Default. Whenever an Event of Default shall have
occurred and be continuing, any one or more of the following remedial steps may
be taken:

 

  (a) if none of the proceeds of the Loan has been disbursed, the Director may
terminate any and all of the Director’s obligations under this Agreement and the
Commitment;

 

  (b) if Loan has not been fully disbursed, the Director may terminate any and
all of the Director’s obligations under this Agreement and the Commitment to
approve or permit any further disbursements of proceeds of the Loan;

 

  (c) the Director may declare all payments under the Note to be immediately due
and payable, whereupon the same shall become immediately due and payable;

 

27



--------------------------------------------------------------------------------

  (d) the Director may exercise any or all or any combination of the remedies
specified in any Loan Document;

 

  (e) the Director may have access to, inspect, examine and make copies of the
books and records, accounts and financial data of the Company; or

 

  (f) the Director may pursue all remedies now or hereafter existing at law or
in equity to collect all amounts then due and thereafter to become due under
this Agreement, the Security Documents, the Note or any other Loan Documents, or
to enforce the performance and observance of any other obligation or agreement
of the Company under the Loan Documents.

Section 5.3. No Remedy Exclusive. No remedy conferred upon or reserved to the
Director by this Agreement is intended to be exclusive of any other available
remedy or remedies, but each and every such remedy shall be cumulative and shall
be in addition to every other remedy given under this Agreement, each other Loan
Document, or now or hereafter existing at law, in equity or by statute. No delay
or omission to exercise any right or power accruing upon any default shall
impair any such right or power or shall be construed to be a waiver thereof, but
any such right and power may be exercised from time to time and as often as may
be deemed expedient. In order to entitle the Director to exercise any remedy
reserved to the Director in this Article, it shall not be necessary to give any
notice, other than such notice as may be expressly provided for herein or
required by law.

Section 5.4. Agreement to Pay Expenses and Attorneys’ Fees. If an Event of
Default shall occur and the Director shall incur expenses, including reasonable
attorney’s fees, in connection with the enforcement of this Agreement or any
other Loan Document, or the collection of sums due thereunder, the Company shall
reimburse the Director for the expenses so incurred upon demand If any such
expenses are not so reimbursed, the amount thereof, together with interest
thereon from the date of demand for payment at the Interest Rate for Advances
(as defined in the Security Documents), shall constitute additional indebtedness
secured by the Security Documents, and in any action brought to collect such
indebtedness or to foreclose or enforce the Security Documents, the Director
shall be entitled to seek the recovery of such expenses in such action.

Section 5.5. No Waiver. No failure by the Director to insist upon the strict
performance by the Company of any provision hereof shall constitute a waiver of
the Director’s right to strict performance and no express waiver shall be deemed
to apply to any other existing or subsequent right to remedy the failure by the
Company to observe or comply with any provision hereof.

 

28



--------------------------------------------------------------------------------

ARTICLE VI

Miscellaneous

Section 6.1. Term of Agreement. This Agreement shall be and remain in full force
and effect from the date of its delivery until (a) the termination of this
Agreement pursuant to Section 5.2(a) hereof or (b) such time as the Loan shall
have been fully repaid and all other sums payable by the Company under this
Agreement, the Security Documents, the Note and the other Loan Documents shall
have been paid.

Section 6.2. Notices. All notices, certificates, requests or other
communications hereunder shall be in writing and shall be deemed to be
sufficiently given when mailed by registered or certified mail, postage prepaid,
and addressed to the appropriate Notice Address. The Company or the Director
may, by notice given hereunder, designate any further or different addresses to
which subsequent notices, certificates, requests or other communications shall
be sent.

Section 6.3. Extent of Covenants of the Director; No Personal Liability. All
covenants, obligations and agreements of the Director contained in this
Agreement and all other Loan Documents shall be effective to the extent
authorized and permitted by applicable law. No such covenant, obligation or
agreement shall be deemed to be a covenant, obligation or agreement of any
present or future Director in other than such Director’s official capacity
acting pursuant to the Act.

Section 6.4. Binding Effect. This Agreement shall inure to the benefit of and
shall be binding in accordance with its terms upon the Director, the Company and
their respective successors and assigns; provided, however, the Company may not
assign this Agreement or any of the Loan Documents without the prior written
consent of the Director.

Section 6.5. Amendments and Supplements. This Agreement may not be amended or
supplemented except by an instrument in writing executed by the Director and the
Company.

Section 6.6. Execution Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be regarded as an original and all
of which shall constitute but one and the same instrument.

Section 6.7. Severability. If any provision of this Agreement, or any covenant,
obligation or agreement contained herein, is determined by a court to be invalid
or unenforceable, such determination shall not affect any other provision,
covenant, obligation or agreement, each of which shall be construed and enforced
as if such invalid or unenforceable provision were not contained herein. Such
invalidity or unenforceability shall not affect any valid and enforceable
application thereof, and each such provision, covenant, obligation or agreement,
shall be deemed to be effective, operative, made, entered into or taken in the
manner and to the full extent permitted by law.

Section 6.8. Captions; Entire Agreement. The captions and headings in this
Agreement shall be solely for convenience of reference and shall in no way
define, limit or describe the scope or intent of any

 

29



--------------------------------------------------------------------------------

provisions or sections of this Agreement. All exhibits and schedules to this
Agreement shall be annexed hereto and shall be deemed to be part of this
Agreement. This Agreement and the exhibits and schedules attached hereto and the
Loan Documents embody the entire agreement and understanding between the
Director and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.

Section 6.9. Interpretation This Agreement shall be deemed to have been prepared
jointly by the parties hereto and any uncertainty or ambiguity existing herein
shall not be interpreted against any party but shall be interpreted according to
the rules for the interpretation of arm’s length agreements.

Section 6.10. WAIVER OF JURY TRIAL. THE COMPANY AND THE DIRECTOR, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT EITHER OF THEM MAY HAVE TO A TRIAL
BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS LOAN AGREEMENT, THE
NOTE, THE SECURITY DOCUMENTS, OR ANY RELATED INSTRUMENT OR AGREEMENT, OR ANY OF
THE TRANSACTIONS CONTEMPLATED THEREBY, OR ANY COURSE OF CONDUCT, DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF ANY OF THEM. THIS WAIVER
SHALL NOT IN ANY WAY AFFECT THE DIRECTOR’S ABILITY TO PURSUE REMEDIES PURSUANT
TO ANY CONFESSION OF JUDGMENT OR COGNOVIT PROVISION CONTAINED IN THE NOTE, IN
ANY LOAN DOCUMENT OR ANY RELATED INSTRUMENT OR AGREEMENT. NEITHER THE COMPANY
NOR THE DIRECTOR SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY
ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A
JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT BE
DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY THE COMPANY OR
THE DIRECTOR EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY BOTH OF THEM.

Section 6.11. Governing Law. This Agreement shall be deemed to be a contract
made under the laws of the State and for all purposes shall be governed by and
construed in accordance with the laws of the State.

[Signatures on next page]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date hereinbefore written.

 

DIRECTOR OF DEVELOPMENT OF THE STATE OF OHIO, ACTING ON BEHALF OF THE STATE OF
OHIO By:  

/s/ John W. Barron

Name:

  John W. Barron

Title:

  Chief Legal Counsel

 

COMPANY:

QuaTech, Inc.
an Ohio corporation

By:  

/s/ Steven D. Runkel

Name:

  Steven D. Runkel

Title:

  CEO

 

31



--------------------------------------------------------------------------------

EXHIBIT A

(to Loan Agreement between the Director of Development of the State of Ohio and
QuaTech, Inc.,

dated as of January 27, 2006)

Form of Note



--------------------------------------------------------------------------------

COGNOVIT PROMISSORY NOTE

 

$2,500,000.00

   January 27, 2006

For value received, QuaTech, Inc., an Ohio corporation (the “Company”), promises
to pay to the order of the Director of Development of the State of Ohio (the
“Director”), at 77 South High Street, P.O. Box 1001, Columbus, Ohio 43216-1001,
or at such other address as may be designated in writing by the Director, the
principal sum of Two Million Five Hundred Thousand Dollars ($2,500,000), or such
lesser amount as shall have disbursed pursuant to the Loan Agreement
(hereinafter defined), with interest on the amount of principal from time to
time outstanding from each Disbursement Date as specified under and defined in
the Loan Agreement between the Director and the Company dated as of January 27,
2006 (the “Loan Agreement”), at the rate of eight percent (8.0%) per annum until
paid, subject to adjustment as set forth in the Loan Agreement.

The principal of and interest on this Note shall be paid as follows:

(i) accrued interest under this Note shall be payable in consecutive monthly
installments, which shall be due and payable on the first day of each month,
commencing on March 1, 2006, and continuing thereafter through and including
February 1, 2007; and

(ii) thereafter, principal of and interest on this Note shall be paid in 48
consecutive monthly installments in the amount of $12,206.46, which shall be due
and payable on the first day of each month, commencing on March 1, 2007, and
continuing thereafter until February 1, 2011, at which time the unpaid principal
balance (anticipated to be $2,000,000), together with all accrued interest,
shall be due and payable in full.

In addition to the payment of principal and interest, the Company promises to
pay to the order of the Director:

(a) a service fee at the rate of 1% per annum of the principal balance
outstanding from time to time under this Note during the entire term of this
Note, which shall be due and payable monthly on the same date as interest and
principal and interest payments are due hereunder; and

(b) upon maturity (whether at scheduled maturity, by acceleration or otherwise),
a loan participation fee equal to 10% of the total amount of the loan evidenced
by this Note which was actually funded; provided, however, if the loan is
prepaid in full prior to the end of the term of this Note, the loan
participation fee shall be paid to the Director at the time of such prepayment.

This Note does not of itself constitute a commitment by the Director to make any
disbursement of the Loan (as defined in the Loan Agreement) to the Company. The
conditions for making such a disbursement are set forth in the Loan Agreement.
The disbursements made



--------------------------------------------------------------------------------

Company shall not exceed the face amount of this Note and the total amount of
such disbursement is limited by and subject to the conditions for making
disbursement of the Loan as set forth in the Loan Agreement.

The annual rate of interest stated herein shall apply to a 360-day period, and
amounts of interest due hereunder shall be computed upon the basis of 30-day
months. Installments of principal, interest and monthly service fee shall be
applied first to monthly service fee, then interest as provided herein and the
balance to principal due hereunder.

The Company may prepay all or any portion of the principal sum hereof at any
time without penalty. All such prepayments shall be applied to the payment of
the principal installments due hereon in the inverse order of their maturity,
and shall be accompanied by the payment of accrued interest and monthly service
fee on the amount of the prepayment to the date thereof.

The payment of this Note and all interest and monthly service fees hereon is
secured by a Security Agreement and a UCC Financing Statement (collectively, the
“Security Documents”). The covenants, conditions and agreements contained in the
Security Documents and the Loan Agreement are hereby made a part of this Note.

The Company, each endorser and any other party liable on this Note severally
waives demand, presentment, notice of dishonor and protest.

If default be made in the payment of any installment of principal, interest
and/or monthly service fee under this Note when any such payment shall have
become due and payable, or if an “Event of Default,” as defined in the Loan
Agreement or the Security Documents, shall have occurred and be subsisting,
then, at the option of the Director, the entire principal sum payable hereunder
and all interest and monthly service fees accrued thereon shall become due and
payable at once, without demand or notice.

For the period during which a default shall exist in the payment of any amount
due and payable hereunder (the “Amount Due”), whether by acceleration or
otherwise, a late charge equal to five percent (5%) of the Amount Due shall be
assessed for each month during which the default exists and paid by the Company
to the Director.

THE COMPANY AND THE DIRECTOR, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
EITHER OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR
ARISING OUT OF THIS NOTE, THE LOAN AGREEMENT, THE SECURITY DOCUMENTS, OR ANY
RELATED INSTRUMENT OR AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREBY, OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN), OR ACTIONS OF EITHER OF THEM. THIS WAIVER SHALL NOT IN ANY WAY AFFECT
THE DIRECTOR’S ABILITY TO PURSUE REMEDIES PURSUANT TO ANY CONFESSION OF JUDGMENT
OR COGNOVIT PROVISION CONTAINED HEREIN, IN THE LOAN AGREEMENT, THE SECURITY
DOCUMENTS OR ANY RELATED INSTRUMENT OR

 

2



--------------------------------------------------------------------------------

AGREEMENT. NEITHER THE COMPANY NOR THE DIRECTOR SHALL SEEK TO CONSOLIDATE, BY
COUNTERCLAIM OR OTHERWISE, ANY ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH
ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE
PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR
RELINQUISHED BY THE COMPANY OR THE DIRECTOR EXCEPT BY A WRITTEN INSTRUMENT
EXECUTED BY BOTH OF THEM.

The Company hereby irrevocably authorizes any attorney-at-law, including any
attorney-at-law employed or retained by the Director, to appear for it in any
action on this Note at any time after the same becomes due as herein provided,
in any court of record situated in _____________ County, Ohio (which the Company
acknowledges to be the place where this Note was signed), or in the county where
the Company then resides or can be found, to waive the issuing and service of
process, and confess a judgment in favor of the Director or other holder of this
Note against the Company for the amount that may then be due, with interest at
the rate provided for herein, together with the costs of suit, and to waive and
release all errors in said proceedings and the right to appeal from the judgment
rendered. The Company consents to the jurisdiction and venue of such court. The
Company waives any conflict of interest that any attorney-at-law employed or
retained by the Director may have in confessing judgment hereunder and consents
to the payment of a legal fee to any attorney-at-law confessing judgment
hereunder.

This Note was executed in _____________, Ohio, and shall be construed in
accordance with the laws of Ohio.

WARNING — BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

 

QuaTech, Inc.,

an Ohio corporation,

By:     

Name:

    

Title:

    

 

3



--------------------------------------------------------------------------------

EXHIBIT B

(to Loan Agreement between the Director of Development of the State of Ohio and
QuaTech, Inc.,

dated as of January 27, 2006)

Form of Disbursement Request



--------------------------------------------------------------------------------

Director of Development of the State of Ohio

$2,500,000 Chapter 166 Innovation Ohio Fund Loan to

QuaTech, Inc.

Disbursement Request No. _______

Requesting Disbursement of Loan Proceeds

(Capitalized terms not otherwise defined herein shall have the meanings ascribed
in the Loan Agreement defined below)

Pursuant to the Loan Agreement (“Loan Agreement”) between the Director of
Development of the State of Ohio (the “Director”), and QuaTech, Inc., an Ohio
corporation (the “Company”), dated as of January 27, 2006, the Company hereby
requests the Director to disburse proceeds of the Loan on ___________ [date] to
______________ [the Company or other party] in the aggregate amount of
$____________ to pay for Allowable Innovation Costs in connection with the
Project, such amount being set forth in Item 6(a) below and determined as set
forth below. Schedule A attached hereto sets forth in reasonable detail the
Allowable Innovation Costs of the Project to be paid with the proceeds of the
requested disbursement.

 

1.      Total Allowable Innovation Costs of the Project:

   $ 3,350,000

2.      Sources for Payment of Allowable Innovation Costs:

  

(a)    Loan:

   $ 2,500,000

(b)    Required Contribution:

   $ 850,000

(c)    Total Sources for Payment of

  

         Allowable Innovation Costs (sum of 2(a) and (b))

   $ 3,350,000

3.      Sources of Total Allowable Innovation Costs Previously Paid:

  

(a)    Loan:

   $                     

(b)    Required Contribution:

   $                     

(c)    Total Allowable Innovation Costs Previously Paid:

   $                     

         (sum of 3(a) and (b))

  

4.      Allowable Innovation Costs Incurred Since Last Request:

   $                     

         (provide details on Schedule A)

  

5.      Total Allowable Innovation Costs Incurred to Date:

   $                     

         (sum of Items 3(c) and 4)

  



--------------------------------------------------------------------------------

6.      Source of Payment for Unpaid Allowable Innovation Costs (Item 4):

  

(a)    Loan (75%):

   $                     

(b)    Required Contribution (25%)

   $                     

         (this requested disbursement of proceeds of the Loan cannot exceed 75%
of the amount of Item 4, and the sum of this requested disbursement of proceeds
of the Loan and the amount of previously disbursed proceeds of the Loan set
forth in Item 3(a) cannot exceed 75% of the amount of Item 5)

  

 

  7. By its submission of this Disbursement Request, the undersigned hereby
certifies to the Director that the Allowable Innovation Costs to be paid from
the requested disbursement are capitalizable under generally accepted accounting
principles and will be so capitalized.

 

Dated: ____________________, 2006

   

QuaTech, Inc.,
an Ohio corporation

     

By:

          

Name:

          

Title:

    

The Director (check one) ¨ approves this Disbursement Request / ¨ does not
approve this Disbursement Request for the reasons set forth below.

 

DIRECTOR:

Director of Development of the State of Ohio, acting for and on behalf of the
State of Ohio By:     

Name:

    

Title:

    

Reasons for not approving this Disbursement Request (if applicable):

 

2